Fourth Court of Appeals
                               San Antonio, Texas
                                    December 5, 2014

                                   No. 04-14-00796-CV

                            LOCKHILL VENTURES, LLC,
                                   Appellant

                                            v.

   ARD MOR, INC., Texas Ardmor Properties, LP, and Texas Ardmor Management, LLC,
                                   Appellees

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-10796
                        Honorable Richard Price, Judge Presiding


                                     ORDER
      Appellant's Motion to Withdraw and Substitute Counsel is hereby GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court